DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The references listed on the Information Disclosure Statements submitted on 10/12/2021, 04/26/2022 and 06/01/2022 have been considered by the examiner (see attached PTO-1449). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. There is no reference to “change” in the claims.

Drawings
The drawings are objected to because Fig. 4 shows lines going through the boxes 408 and 410, and also is without arrows between boxes 406 and 408.  The drawings are objected to because Fig. 27 misspelled scalability “saclability.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 13-16, 20-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Examiner notes the earliest priority to the claims is Jul. 11, 2013 because that is the date the subject matter related to both an enhancement layer and a base layer included in an access unit is disclosed in 61/845,309.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 6-10, and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.  in view of US Patent 10,448,041 B2 claims 11, 21, 20, 18 and 22.

Instant application 17/335,445
Patent 10,448,041 B2 (16/112,156)
2 and 10. A method for video decoding, comprising: 
•	receiving a bitstream comprising 
o	a video parameter set and bits representing a current picture; 
o	parsing at least a portion of a slice header of the current picture; 
o	performing a first determination, based on one or more syntax elements in the video parameter set, whether a removal operation from a decoded picture buffer (DPB) is to be performed on a per-picture basis or per-access unit (AU) basis, 

wherein an access unit comprises at least a base layer and an enhanced layer, and each layer represents a picture; 









performing the removal operation from the DPB in accordance with the first determination whether the removal operation is to be performed on a per-picture basis or per-AU basis; 








o	performing a decoding and storing of a current decoded picture in the DPB; 
o	

performing a second determination, based on the one or more syntax elements in the video parameter set, whether marking the current decoded picture is to be performed on a per- picture basis or per-AU basis; and 
o	marking the current decoded picture in the DPB in accordance with the second determination whether marking the current decoded picture is to be performed on a per-picture basis or per-AU basis.

6 and 15. The method of claim 2, wherein the removal, the decoding and storing, and the marking are each performed on a per-picture basis.  

7 and 14. The method of claim 2, wherein the removal, the decoding and storing, and the marking are each performed on a per-AU basis.  


8 and 16. The method of claim 2, wherein the removal and the decoding and storing are performed on a per-picture basis, and wherein the marking is performed on a per-AU basis.  

9 and 17.  The method of claim 2, wherein the DPB comprises separately identified and managed picture buffers for decoded pictures having one or more of different resolutions, different bit-depths and different color chromaticity.
1. A method for video decoding, comprising: 

receiving a bitstream comprising 
a video parameter set and bits representing a current picture; 
parsing at least a portion of a slice header of the current picture; 
performing a first determination, based on one or more syntax elements in the video parameter set, whether a removal operation from a decoded picture buffer (DPB) is to be performed on a per-picture basis or per-access unit (AU) basis, 
wherein an access unit comprises at least a base layer and an enhanced layer, and each layer represents a picture; 

performing a second determination, separate from the first determination, based on one or more syntax elements in the video parameter set, whether a picture output operation from the DPB is to be performed on a per-picture basis or per-AU basis; 

performing the removal operation from the DPB in accordance with the first determination whether the removal operation is to be performed on a per-picture basis or per-AU basis; 

performing the picture output operation from the DPB in accordance with the second determination whether the picture output operation is to be performed on a per-picture basis or per-AU basis; 

performing a decoding and storing of a current decoded picture in the DPB.

11. The method of claim 1, further comprising: performing a third determination, based on the one or more syntax elements in the video parameter set, whether marking the current decoded picture is to be performed on a per-picture basis or per-AU basis; and marking the current decoded picture in the DPB in accordance with the third determination whether marking the current decoded picture is to be performed on a per-picture basis or per-AU basis.

21. The electronic device of claim 13, wherein the removal, the picture output, and the decoding and storing are performed on a per-picture basis.

20. The electronic device of claim 13, wherein the removal, and the decoding and storing are performed on a per-picture basis, and wherein the picture output is performed on a per-AU basis.

18. The electronic device of claim 13, wherein the removal is performed on a per-picture basis, wherein the picture output is performed on a per-AU basis, and wherein the storing and decoding are on a per-picture basis.
22. The electronic device of claim 13, wherein the DPB comprises separately identified and managed picture buffers for decoded pictures having one or more of different resolutions, different bit-depths and different color chromaticity.





 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487